Order entered October 25, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00089-CR

                        RARES MIHAI HALMAGEAN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-83388-2017

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the April 17, 2019 motion of John

Tatum to withdraw as counsel on appeal. We DIRECT the Clerk of the Court to remove John

Tatum as counsel of record for the appellant. We DIRECT the Clerk of the Court to send a copy

of this order and all future correspondence to Rares Mihai Halmagean, TDCJ # 02239974,

Gurney Unit, 1385 FM 3385, Palestine, Texas, 75803.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE